Webb, Judge.
1. Ga. L. 1973, pp. 697, 700, provides that in prosecutions for abandonment of illegitimate children under Code § 74-9902, "the venue of the offense shall be in the county in which the child and the mother are domiciled at the time of the swearing out of the arrest warrant. . .” No effective date is specified in the Act of 1973; and since it was approved on April 13, 1973, it became effective on July 1,1973. Code Ann. §102-111.The instant warrant was sworn out on May 10, 1973, prior to the effective date of the Act, and the venue provisions quoted above are accordingly not applicable here.
2. The evidence in the record before us reveals that appellant, the illegitimate child and its mother were living together in a mobile home in a county other than Ware County. Appellant deserted the child and the mother leaving them without food, etc., in the mobile home, where the condition of dependency upon others first arose. Consequently even though the mother and child may have subsequently arranged to move from the mobile home to Ware County, the offense of abandonment of the child had already been completed and the case was improperly tried in the State Court of Ware County, which was without venue of the prosecution. York v. State, 52 Ga. App. 11 (181 SE 870); Beasley v. State, 54 Ga. App. 544 (188 SE 543); Turner v. State, 56 Ga. App. 488 (193 SE 78); Nelson v. State, 77 Ga. App. 255 (48 SE2d 570); Weltzbarker v. State, 89 Ga. App. 765 (81 SE2d 301). Cf. Bennefield v.State, 80 Ga. 107 (4 SE 869); Cleveland v. State, 7 Ga. App. 622 (2) (67 SE 696); Ware v. State, 7 Ga. App. 797 (68 SE 443); Boyd v. State, 18 Ga. App. 623 (1) (89 SE 1091); Rogers v. State, 27 Ga. App. 180 (1) (107 SE 889); Fairbanks v. State, 105 Ga. App. 27 (123 SE2d 319); Woolf v. State, 113 Ga. App. 412 (148 SE2d 199).

Judgment reversed.


Pannell, P. J., and Evans, J., concur.

Boatright & Boatright, J. Laddie Boatright, for appellant.
Delman L. Minchew, Solicitor, for appellee.